UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4676


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEVEN BRYAN WIGGINS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cr-00053-CCE-4)


Submitted: April 17, 2018                                         Decided: April 19, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James E. Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem, North Carolina,
for Appellant. Terry Michael Meinecke, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Bryan Wiggins appeals his conviction and 151-month sentence imposed

following his guilty plea to conspiracy to distribute methamphetamine, in violation of 21

U.S.C. § 846 (2012). On appeal, counsel for Wiggins filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no meritorious issues for appeal

but questioning the validity of Wiggins’ guilty plea and the reasonableness of his

sentence. Wiggins did not file a pro se supplemental brief, and the Government elected

not to respond to the Anders brief. Finding no reversible error, we affirm.

       Before accepting a guilty plea, the district court must conduct a colloquy in which

it informs the defendant of, and determines that he understands, the nature of the charges

to which he is pleading guilty, any mandatory minimum penalty, the maximum penalty

he faces, and the rights he is relinquishing by pleading guilty. Fed. R. Crim. P. 11(b)(1);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991). The court also must ensure

that the defendant’s plea is voluntary and supported by an independent factual basis. Fed.

R. Crim. P. 11(b)(2), (3). Because Wiggins did not move to withdraw his guilty plea or

otherwise preserve any error in the plea proceedings, we review the adequacy of the plea

colloquy for plain error. United States v. Massenburg, 564 F.3d 337, 342 (4th Cir. 2009).

Our review of the Rule 11 hearing confirms that Wiggins’ plea was knowing, voluntary,

and supported by an independent basis in fact, and that the district court therefore

committed no error in accepting Wiggins’ valid guilty plea.

       We review a sentence for reasonableness, applying a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 51-52 (2007). We “must first

                                            2
ensure that the district court committed no significant procedural error,” such as

improperly calculating the Sentencing Guidelines range, failing to consider the 18 U.S.C.

§ 3553(a) (2012) sentencing factors, or inadequately explaining the sentence imposed.

Gall, 552 U.S. at 51-52. If we find no procedural error, we examine the substantive

reasonableness of a sentence under “the totality of the circumstances.” Id. at 51. The

sentence imposed must be “sufficient, but not greater than necessary,” to satisfy the goals

of sentencing. 18 U.S.C. § 3553(a). We presume on appeal that a within-Guidelines

sentence is substantively reasonable. United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014). The defendant can rebut that presumption only “by showing that the sentence

is unreasonable when measured against the . . . § 3553(a) factors.” Id.

       We discern no procedural or substantive sentencing error by the district court,

which correctly calculated Wiggins’ offense level, criminal history, and advisory

Guidelines range. The court also addressed Wiggins’ arguments for a below-Guidelines

sentence and amply explained its decision to impose a sentence at the low end of

Wiggins’ Guidelines range. Furthermore, nothing in the record rebuts the presumption

that Wiggins’ sentence is substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Wiggins, in writing, of the right to

petition the Supreme Court of the United States for further review. If Wiggins requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then



                                             3
counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Wiggins.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                           4